Title: Dumas to the American Commissioners, 20 March 1778
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Messieurs,
La Haie 20e. Mars 1778.
Recevez, pour les Etats-Unis, et pour vous-mêmes, les sinceres félicitations d’un de leurs plus fideles serviteurs, sur le grand coup d’Etat qui vient d’être frappé. Dieu les bénisse, et leur Alliée, et tous les Amis de cette heureuse Union. L’excès de ma joie ne me permet pas d’en dire davantage. Que vos nobles coeurs soient auprès de vous les interprêtes de ce que sent le mien à l’occasion de ce grand évenement.
Je pense, Messieurs, que vous verrez avec plaisir l’Article cijoint, tel qu’il a été inséré dans la Gazette de Leide de ce jour, et envoyé aussi à de bons amis, tant à Amsterdam, qu’à Rotterdam. Il ne dépendra que du Courier du Bas-Rhin, et de l’Imprimeur du Mercure, de lui donner cours aussi.
Voici l’Extrait d’une Lettre qu’on vient de m’écrire là-dessus d’Amsterdam, le 19e Mars. “Nous vous remercions des divers avis que vous avez bien voulu nous communiquer. L’Avis du Traité de la France avec les Américains a fait une sensation générale: on en a eu hier au soir 4 Exprès. Les propriétaires des fonds en sont le plus allarmés. Cependant les prix se sont soutenus comme hier, à 60¾ à 61¼ pour les Annuités de 3%, la Banque de 107½ à 108¼. Il est vrai que les prix en sont assez bas; et c’est la raison que cette nouvelle n’a pas fait une plus grande agitation entre les agioteurs. Ils ont tiré hier 3%, et aujourd’hui 3½, pour recevoir les Annuités a 60% le 1er May. La raison pourquoi les fonds ont tellement baissé depuis 15 jours, n’est pas tant l’état chancellant de l’Angleterre, que la Banqueroute d’un Agioteur, qui, outre son patrimoine, qu’on calcule à plus de 100 mille florins, en perd 180 mille. Suivant les Lettres d’Angleterre du 13e, cette Banqueroute aura des suites à Londres. On craint aussi pour quelques agioteurs ici. Tout paroît concourir pour plonger les Anglois dans un abîme des plus affreux. Leur nouvelle souscription se vend à Londres a 1% de perte pour les Entrepreneurs. Les raisonnemens, sur cette Alliance des françois avec les Américains, sont différents. En général, on croit une guerre inévitable entre les François et les Anglois; et l’on attend la déclaration des derniers par le premier Courier. D’autres tâchent de se persuader, et de persuader aux autres, que les affaires changeront de face dans 15 jours, et qu’on aura avis d’une pacification et alliance des Anglois avec les Américains, bien plutôt qu’on ne s’y attend, et que la France en seroit la dupe. Il y a encore quelques personnes, qui croient que l’Angleterre ne hazardera pas de se mesurer avec les François dans cette conjoncture, mais qu’elle se résoudra à reconnoître l’Indépendance des Américains, pour leur ôter toute raison de garder les armes contre eux, et pour en retirer autant d’avantage qu’ils pourront par le commerce. Cette conjecture nous paroît très souhaitable pour notre République; car alors notre Régence ne tarderoit pas de recevoir un Envoyé des XIII Etats; et c’est l’espérance de la plus grande partie des Négociants. Notre souscription, pour l’Entreprise à vous connue, attend en quelque sorte la réponse que vous recevrez de vos Amis, tant pour l’assortiment, que pour la part qu’on y pourroit prendre.”
Voici copie aussi de la Lettre qu’écrit aujourdhui votre serviteur au grand Facteur de la bonne Maison. Il en a écrit souvent d’autres. Mais j’ai cru devoir vous rendre compte, Messieurs, de celle-ci, à cause de la circonstance. “Mgr, enfin le bel Enfant, né le 4 Juillet 1776, de la tête de Jupiter, est baptisé; et sa Marraine est la plus belle du monde. Vulcain, en donnant le coup de hache, ne savoit guere ce qu’il faisoit: aussi n’a-t-il rien moins que la gloire de l’Ouvrage. Sa perfection étoit réservée à un plus grand Dieu de l’Olympe. Sans allégorie, ma joie est extrême; et je crois que V.E. en est bien persuadée, ainsi que de la parfaite vérité des voeux que j’adresse au ciel, pour qu’il répande ses bénédictions les plus précieuses sur l’auguste Monarque, qui fait le bonheur de la France, et affermit celui de l’Union Américaine. Je me recommande à la protection de V.E. sûr d’être heureux, si je puis la mériter par mon zele pour les intérêts, Dieu soit loué, si heureusement combinés, de deux grandes Nations, et par le profond respect avec lequel je serai toute ma vie, et de tout mon coeur, etc.”
Le Substitut a eu la bonté de me dire ce matin, que comme certain personnage ici, outré de tout ce qui s’est passé, pourroit vouloir se porter à quelque démarche ici contre le serviteur du Congrès et le vôtre, en profitant de l’une ou l’autre intelligence qu’il auroit de ses opérations, et en se prévalant de ce qu’il n’est pas pourvu d’un caractere public, qui le mettroit à couvert de recherches, ce serviteur, s’il étoit inquiété à ce sujet, n’avoit qu’à venir directement à l’hôtel se mettre sous la protection du maître.
Ma derniere Lettre étoit de mardi passé 17e. J’ai tout un paquet de Dépêches; mais aucune ne vaut la peine d’un Extrait. Je suis avec le plus respectueux attachement, Messieurs, Votre très humble et très obéissant serviteur
D.
Paris à l’hon. Commission Plenipre des Etats-Unis de l’Amerique Sept.
 
Addressed: à l’honorable Commission / Plenipotentiaire des Etats-Unis / de l’Amérique Septentrionale / à Paris
Notation: Dumas 20 March 78
